Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the claimed listing filed on 09/15/2022.
Claims 1-20 are pending.
Response to Arguments

This is in response to the Argument Remarks filed on 09/15/2022. 
- With regards to Applicant’s remarks as Claim 1 is amended to recite the resource obtaining address to include URI, and the claims in the US patents do not include the URI. Applicant submitted the amendment overcome double patenting.
Examiner submits, the resource ‘obtaining’ address is a common term of address location that stores a resource. Commonly, address location is a term referred for names of all resources connected in to the World Wide Web.  URI has a prefix to detail a protocol and suffix to detail the location and resource identification such as name or file.  The inclusion of URI does not make different from the resource obtaining address recited in the US patents and the copending application. Therefore, the recitations for context of resource obtaining address, address of an application package, etc., and with the URI in current application for downloading are though different, they can they are not patentably distinct from the limitations in the US patents and the copending application.  
- With regards to Applicant’s remarks to the rejection the claims over UrbanCode and in view of Perras, the amendment necessitates the new ground of rejection, the Arguments in regard to the rejection of UrbanCode and Perras to the new limitations amended in the claims are moot. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,249,744 B2 (Submitted in IDS, Receipt date 07/06/2022).  
See the claims 1-20 in the US patent and comparing to claims 1-20 of the current application:
Claims in current application and claims in the US patent:
Claims in Current Application
Claims in Patent No. US 11,249,744 B2
1. An application deployment method implemented by a deployment apparatus, wherein the application deployment method comprises:

receiving a deployment command1 from a registration center2, wherein the deployment command comprises an application blueprint and a resource obtaining address3, 


wherein the application blueprint is configured to deploy a to-be-deployed application4, 

and wherein the
resource obtaining address includes a Uniform Resource Identifier (URI) corresponding to an application installation package of the to-be-deployed application3;
;




downloading, based on the URI, the application installation package; and installing, based on the application blueprint, the application installation package5. 









 
1. An application deployment method implemented by a registration center(2), comprising:


obtaining application blueprints and resource indexes of a to-be-deployed application that are allocated to a deployment apparatus(4), 
wherein the application blueprints comprise resource storage paths and executable commands, and wherein the resource indexes comprise resource obtaining addresses(3);
establishing n correspondences among the application blueprints, the resource indexes, and an agent identifier based on the application blueprints and the resource indexes, wherein the agent identifier uniquely identifies the deployment apparatus, and wherein n is an integer greater than or equal to one (3); and

sending a deployment command to the deployment apparatus (1), 
wherein the deployment command comprises the n correspondences(3), and 
wherein the deployment command instructs the deployment apparatus to obtain an application resource based on a resource obtaining address in a correspondence, store the application resource based on a resource storage path, and execute an executable command after storing the application resource(5).

7. The application deployment method of claim 1, wherein the application resource comprises an application installation resource, an application configuration file, an executable file, a code file, or a differential application package (5).
2. The application deployment method of claim 1, further comprising:
sending a registration request to the registration center; and
obtaining an agent identifier from the registration center,
wherein the agent identifier identifies the deployment apparatus.






----------------------------------------------------

3. The application deployment method of claim 1, wherein the application blueprint
comprises an executable command, and wherein installing the application installation package comprises executing the executable command to install the application installation package.

---------------------------------------------------

4. The application deployment method of claim 1, wherein the application blueprint
comprises an application blueprint identifier, and wherein the application blueprint identifier identifies the application blueprint.


-----------------------------------------------



5. The application deployment method of claim 1, wherein the deployment apparatus is a smartphone, a computer, a multimedia player, an e-reader, or a wearable device.

--------------------------------------------------



6. The application deployment method of claim 1, wherein the deployment command
comprises a correspondence between the application blueprint and the resource obtaining address.


-----------------------------------------------

Claims 7-12 (Deployment Apparatus),

--------------------------------------------------
Claims 13-20 (Product)



5. The application deployment method of claim 1, wherein before obtaining the application blueprints and the resource indexes, the application deployment method further comprises:
receiving a registration request from the deployment apparatus;
allocating the agent identifier to the deployment apparatus based on the registration request; and
sending a registration request response to the deployment apparatus, wherein the registration request response comprises the agent identifier.
---------------------------------------------------

7. The application deployment method of claim 1, wherein the application resource comprises an application installation resource, an application configuration file, an executable file, a code file, or a differential application package.


--------------------------------------------------
Part of claim 1

establishing n correspondences among the application blueprints, the resource indexes, and an agent identifier based on the application blueprints and the resource indexes, wherein the agent identifier uniquely identifies the deployment apparatus, and wherein n is an integer greater than or equal to one

-----------------------------------------




in claim 1:  “deployment apparatus”




Part in claim 1:
sending a deployment command to the deployment apparatus, wherein the deployment command comprises the n correspondences, and wherein the deployment command instructs the deployment apparatus to obtain an application resource based on a resource obtaining address in a correspondence, store the application resource based on a resource storage path, and execute an executable command after storing the application resource
-------------------------------------------------------
Method claims 1-7 of the US patent
Or Controller claims 8 -14

-------------------------------------------------
Method claims 1-7 of the US patent
Or computer product claims 15-20




The US patent to the method, Controller, and product are directed to obtain application blueprint, establish n correspondences, send a deployment command to obtain application resource, wherein the deployment command instructs the deployment apparatus to obtain an application resource based on a resource obtaining address in a correspondence, store the application resource based on a resource storage path, and execute an executable command after storing the application resource.
The Current application claims including the dependent claims above  are  to the Method, Deployment Apparatus, and Product to claim the similar features, to obtain application blueprint, resource addresses, and establish a correspondence between the application blue print and resource obtaining address to include a URI, sending deployment command to instruct and install application package.
Although the conflicting claims are not identical, they are not patentably distinct from each other.
Therefore,  it would be obvious to an ordinary of skills in the art before the effective filing of the invention to include in the blueprint application deployment with the extensions in the current claimed invention for coverage the invention concepts from the US patent.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Copending US Patent Application No. 17/583,660. This is a provisional nonstatutory double patenting rejection (Submitted in form PTO-892 with US-20220229652 A1)
Claims in current application and claims in the Copending US Patent Application:
Claims in Current Application
Claims in US Pat. App. 17/583,660
1. An application deployment method implemented by a deployment apparatus, wherein the application deployment method comprises:

receiving a deployment command1 from a registration center2, wherein the deployment command comprises an application blueprint and a resource obtaining address3, 


wherein the application blueprint is configured to deploy a to-be-deployed application4, 

and  wherein the
resource obtaining address includes a Uniform Resource Identifier (URI) corresponding to an application installation package of the to-be-deployed application;


5;


downloading, based on the URI, the application installation package; and installing, based on the application blueprint, the application installation package6. 





---------------------------------------------------
2. The application deployment method of claim 1, further comprising:
sending a registration request to the registration center; and obtaining an agent identifier from the registration center,
wherein the agent identifier identifies the deployment apparatus.









--------------------------------------------------
3. The application deployment method of claim 1, wherein the application blueprint
comprises an executable command, and wherein installing the application installation package comprises executing the executable command to install the application installation package.
-----------------------------------------------------

4. The application deployment method of claim 1, wherein the application blueprint
comprises an application blueprint identifier, and wherein the application blueprint identifier identifies the application blueprint.
----------------------------------------------------

5. The application deployment method of claim 1, wherein the deployment apparatus is a smartphone, a computer, a multimedia player, an e-reader, or a wearable device.


--------------------------------------------------

6. The application deployment method of claim 1, wherein the deployment command
comprises a correspondence between the application blueprint and the resource obtaining address.

1. An application deployment method, implemented by a registration center(2), wherein the application deployment method comprises: 

obtaining an application blueprint, wherein the application blueprint is configured to deploy a to-be-deployed application(4); 
obtaining a resource obtaining address, wherein the resource obtaining address is an address of an application installation package of the to-be-deployed application(5); 
establishing a correspondence between the application blueprint and the resource obtaining address; and 
sending a deployment command to a deployment apparatus(1), wherein the deployment command comprises the application blueprint and the corresponding resource obtaining address(3), and 




wherein the deployment command is configured to instruct the deployment apparatus to obtain the application installation package based on the resource obtaining address and install the application installation package (6).





-----------------------------------------------------
2. The application deployment method of claim 1, further comprising: receiving a registration request from the deployment apparatus; and allocating an agent identifier to the deployment apparatus based on the registration request, wherein the agent identifier is configured to identify the deployment apparatus.
3. The application deployment method of claim 2, further comprising establishing a correspondence among the application blueprint, the resource obtaining address, and the agent identifier, wherein the deployment command further comprises the corresponding agent identifier.

------------------------------------------------------
4. The application deployment method of claim 1, wherein the application blueprint comprises an executable command for instructing the deployment apparatus to install the application installation package of the to-be-deployed application.

----------------------------------------------------

7. The application deployment method of claim 1, wherein the application blueprint comprises a blueprint identifier, and wherein the blueprint identifier is configured to identify the application blueprint.
--------------------------------------------------

9. The application deployment method of claim 1, wherein the deployment apparatus is a mobile device, and wherein the mobile device is a smartphone, a computer, a multimedia player, an e-reader, or a wearable device.
----------------------------------------------------

From claim 1:
establishing a correspondence between the application blueprint and the resource obtaining address;

Claims 7-12 (Deployment Apparatus),



--------------------------------------------------
Claims 13-20 (Product)

.
Method claims 1-10 of the US Copending Application, or Claims 11-19 (Controller) in the US Copending Application.

---------------------------------------------------
Method claims 1-10 of the US Copending Application, or Claim 20 (Product) in the US Copending Application.




The  Copending US Patent Application to the method, Controller, and product are directed to implement a registration center/interface to obtain application blueprint, establish correspondences, send a deployment command to obtain application resource, wherein the deployment command configure to instruct the deployment apparatus for installing application package.
The Current application claims including the dependent claims above  are directed to the Method, Deployment Apparatus, and Product. The Current Application claims recite the similar features, to obtain application blueprint, resource addresses, and establish a correspondence between the application blue print and resource obtaining address to include a URI, sending deployment command to instruct, and install application package.
Although the conflicting claims are not identical, they are not patentably distinct from each other.
Therefore,  it would be obvious to an ordinary of skills in the art before the effective filing of the invention to include in the blueprint application deployment with the extensions in the current claimed invention for coverage the invention concepts from the US patent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over UrbanCode, “Using Resource Templates and Application Blueprints to catch new SoftLayer Environments”, 2014, retrieved from https://www.urbancode.com/resource/using-resource-templates-and-application-blueprints-to-catch-new-softlayer-environments/ - 6 pages, in view of 
Perras, “Flask Blueprints”, 2015, PACKT Publishing, 198 pages.
As per Claim 1: Regarding, 
1. An application deployment method implemented by a deployment apparatus, wherein the application deployment method comprises:

UrbanCode discloses,
receiving a deployment command [ from a registration center] *
(See p. 4,  “The “Run Script to Create SoftLayer Instances” step would call whatever shell commands you need – I’m assuming you have a script which can already deal with the actual provisioning work” .), wherein the deployment command comprises an application blueprint and a resource obtaining address (From run the command script at in p. 4, it shows with the Figure “Edit Properties” comprising Application name,  Environment name, and Blueprint name, p. 5 ), 
wherein the application blueprint is configured to deploy a to-be-deployed application, 
(As seen in p. 2, with the Figure in the “blueprints” tab, is configured , in p. 5,  the Application name: JPietStore, with Application Process Name: Deploy in the second Figure) 

Regarding,
and wherein the resource obtaining address includes a Uniform Resource Identifier (URI) corresponding 
downloadingURI

UrbanCode discloses, resource obtaining address , as with the command ${p ;Create Environment/environment.name} where Environment is such a place holder for the developer where the resource is. Under a complete URI it is address of the environment that the Application will be deployed
“/Provisioned Environments/${p:Create Environment/environment.name}/Web/webserver-${p:Create Environment/environment.name}
Finally, you can include the step to run the application deployment on the new environment. That one is pretty basic, but note that I’m using the keyword “latest” for each of the components so that the latest version of each component is deployed to the environment. In the application process you call here, you could include a component which does the first-time OS configuration you’re looking to set up:” and the second Figure in p. 5, but 
UrbanCode does not mention the [deployment command] is from a registration center, and does not explicitly disclose, and wherein the resource obtaining address includes a Uniform Resource Identifier (URI) corresponding to an application installation package of the to-be-deployed application;
downloading, based on the URI, the application installation package; and installing, based on the application blueprint, the application installation package; and installing, based on the application blueprint, the application installation package. 

Perras discloses registration center (Flask-Script contains used in deployment blueprint and Application Package installation requires command initialization, the initialization shows commands handled by  “registration center” - See p. 126 and 127, in The manage.py file: 
“We instantiate a Manager instance, which will handle the registration of our various commands. The Manager constructor takes a Flask application instance as an argument, but it can also (thankfully!) accept a function or class that implements the callable interface that returns an application instance” [in p. 127]. See
p. 17: “As a result, all the blueprints in an application will share the same main application object and configuration, and they must be registered with the main Flask object before the URI dispatching can occur.”
Perras discloses, “and wherein the resource obtaining address includes a Uniform Resource Identifier (URI) corresponding corresponds to an application installation package of the to-be-deployed application” (p. 17, in section, From package to blueprint, especially,
“As a result, all the blueprints in an application will share the same main application
object and configuration, and they must be registered with the main Flask object
before the URI dispatching can occur.”)
Perras discloses, “downloading, based on the URI, the application installation package;” (See p. 17, ‘From Package to blueprint’, especially ‘base on the URI: Official Flask documentation, http://flask.pocoo.org/ docs/0.10/blueprints/)
Perras discloses, “installing, based on the application blueprint, the application installation package.” (See p. 4, ‘The preceding command will query the default PyPI index for a package named numpy and download the latest version to a special place in your system, usually /usr/local/lib/pythonX.Y/site-packages (X and Y are the major/minor versions of the Python version that pip points to). This operation may require root privileges and would thus require sudo or similar actions to allow it to be completed. ” and see in p. 17: From Package to Blueprint.”
Thus, it shows blueprint is in the installation package. With URI like  /usr/local/lib/pythonX.Y/site-packages, the “site-packages” is the package name for package installation.

Therefore, it would be obvious to an ordinary of skill before the effective filing of the invention to incorporate the registration center and with resource obtaining address includes a Uniform Resource Identifier (URI) for downloading and installing a package, for a a locator identifier to download application blueprint associated with package of Perras, with a deployment command of an application blueprint in form of a path address in the execution of the shell scrip for install the application blueprint of UrbanCode. It is as the availability of network communication where a URI as defining the location of a resource and registration is as a declaration requirement by programming. The combination is obvious because it is all of the standardization provided by the network communication.

As per Claim 2: Regarding,
2. The application deployment method of claim 1, further comprising:
sending a registration request [ the registration center; and obtaining an agent identifier from the registration center, wherein the agent identifier identifies the deployment apparatus.]
(In the UrbanCode, p. 1, or 2  with the Figures, Agents could been identified in Template Resource Hierarchy, the deployment apparatus is such as the template that links to Web, or DB, or within its resided computer. Example, see last text portion in p. 1, “but whatever you enter here needs to match the name which the UCD agent will be configured with on the VM that gets spun up. Here, we’ll say I will expect one web server to be provisioned with this environment, and the name of that agent will be “webserver-[environment name]” (so if I create an environment called “QA5”, the agent name would be “webserver-QA5”).”.
Perras further discloses,
“[sending a registration request] to the registration center; and obtaining an agent identifier from the registration center, wherein the agent identifier identifies the deployment apparatus.”
Incorporating As UrbanCode, it discloses receiving deployment command as in claim 1 Deployment command.
Perras disclose, to the registration center; and obtaining an agent identifier from the registration center, wherein the agent identifier identifies the deployment apparatus. 
See P.127: “We instantiate a Manager instance, which will handle the registration of our
various commands. The Manager constructor takes a Flask application instance as an argument”.
“Flash application” in a URI such as “ usr/local/lib/pythonX.Y/site-packages” (p.4), or in p. 17, the Official Flash documentation URL, as well as the last paragraph. 
It would be obvious to an ordinary of skill before the effective filing, the combination of UrbanCode with Agents and communication of registration center as commands registrations of Perras for conforming to the network communication requirement because sending and receiving are the standard tasks of network for exchange commands.



As per Claim 3: Regarding,
3. The application deployment method of claim 1, wherein the application blueprint
comprises an executable command, and wherein installing the application installation package comprises executing the executable command to install the application installation package.
(See UrbanCode, p. 2, the Blueprint Tab, and Figures in p. 5, all are to provide and view the installation, the buttons in the Figures are executable commands) 

As per Claim 4: Regarding,
4. The application deployment method of claim 1, wherein the application blueprint comprises an application blueprint identifier, and wherein the application blueprint identifier identifies the application blueprint.
(See UrbanCode, p. 4, the second Figure show names of the blueprint “IPetStore SottLayer Template” with path as identifier)

As per Claim 5: Regarding,
5. The application deployment method of claim 1, wherein the deployment apparatus is a smartphone, a computer, a multimedia player, an e-reader, or a wearable device.
(In the UrbanCode, it takes example of using a computer device to perform the blueprint configuration and deployment) 

As per Claim 6: Regarding,
6. The application deployment method of claim 1, wherein the deployment command
comprises a correspondence between the application blueprint and the resource obtaining address.
(UrbanCode,  “The “Run Script to Create SoftLayer Instances” step would call whatever shell commands you need – I’m assuming you have a script which can already deal with the actual provisioning work”. From run the command script at in p. 4, it shows with the Figure “Edit Properties” comprising Application name and Blueprint name, and the resources are obtained from provided environment in the resources box of the first figure in p. 5)

As per Claims 7-12: Claims are directed to an apparatus having claimed functionality corresponding to the limitations recited in claims 1-6. The rejection of claims would be provided with rationales addressed in claims 1-6.

As per Claims 13-20: Claims are directed to a product having claimed functionality corresponding to the limitations recited in claims 1-6. The rejection of claims would be provided with rationales addressed in claims 1-6.

Conclusion
 	 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
October 1, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191